Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/01/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart Schanbacher (reg. no. 61895) on 01/10/2022.

The claims have been amended as follow: 

1.	(Currently Amended) 	A method implemented in a wireless transmit/receive unit (WTRU), the method comprising:
and wherein [[,]] the channel is an enhanced physical downlink control channel; 
receiving second information, wherein the second information is received via the first type CSS;
determining, from the second information that is received via the first type CSS, a first type downlink control information (DCI) and a system information; 
determining, from the system information, a second type CSS of the channel; 
receiving third information, wherein the third information is received via the second type CSS; and
determining, from the third information that is received via the second type CSS, a second type 

2.	(Previously Presented)	The method of claim 1, further comprising receiving the first information via a Master Information Block (MIB). 
		 	
3.	(Previously Presented)	The method of claim 1, further comprising: 
receiving a demodulation reference signal (DM-RS) sequence associated with the channel, and 
initializing the DM-RS sequence for one or more of the common search spaces using physical cell identifier parameters.

4.	 (Currently Amended)	The method of claim 1, further comprising monitoring one or more of the common search spaces for one or more two-dimensional enhanced control channel elements (eCCEs) over at least two consecutive subframes at an aggregation level. 

5.	(Previously Presented)	The method of claim 1, wherein the first type DCI is scrambled with a System Information Radio Network Temporary Identifier (SI-RNTI). 

6.	(Cancelled) 	

7.	(Previously Presented)	The method of claim 1, wherein the second type DCI is scrambled with a Random Access Radio Network Temporary Identifier (RA-RNTI) or a Paging Radio Network Temporary Identifier (P-RNTI). 

8-11.	(Canceled). 

12.	(Previously Presented) The method of claim 1, wherein the first information comprises a frequency location of the first type CSS.

13.-25.	(Canceled). 	 

26.	(Currently Amended) A wireless transmit/receive unit (WTRU), comprising:
a memory; 
a receiver; and
a processor, configured at least to: 
receive [[a]] first information, wherein the first information indicates a first type common search space (CSS) associated with a channel, and wherein ,]] the channel is an enhanced physical downlink control channel;
receive second information, wherein the second information is received via the first type CSS; 
determine, from the second information that is received via the first type CSS, a first type downlink control information (DCI) and a system information; 
determine, from the system information, a second type CSS associated with the channel; 
 receive third information, wherein the third information is received via the second type CSS; and
determine, from the third information that is received via the second type CSS, a second type 



28. (Previously Presented)	The WTRU of claim 26, wherein the processor is further configured to: 
receive a demodulation reference signal (DM-RS) sequence associated with the channel, and 
initialize the DM-RS sequence for one or more of the common search spaces using physical cell identifier parameters. 

29. (Currently Amended)	The WTRU of claim 26, wherein the processor is further configured to monitor one or more of the common search spaces for one or more two-dimensional enhanced control channel elements (eCCEs) over at least two consecutive subframes at an aggregation level. 

30. (Previously Presented)	The WTRU of claim 26, wherein the first type DCI is scrambled with a System Information Radio Network Temporary Identifier (SI-RNTI).

31. (Previously Presented)	The WTRU of claim 26, wherein the second type DCI is scrambled with a Random Access Radio Network Temporary Identifier (RA-RNTI) or a Paging Radio Network Temporary Identifier (P-RNTI). 

32. (Previously Presented) 	The WTRU of claim 26, wherein the first information comprises a frequency location of the first type CSS. 

33.-37. (Canceled). 

38. (Previously Presented) The method of claim 1, further comprising using at least one of the first type DCI or the second type DCI. 

.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 26 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“receiving first information, wherein the first information indicates a first type common search space (CSS) of a channel, and wherein the channel is an enhanced physical downlink control channel; receiving second information, wherein the second information is received via the first type CSS; determining, from the second information that is received via the first type CSS, a first type downlink control information (DCI) and a system information; determining, from the system information, a second type CSS of the channel; receiving third information, wherein the third information is received via the second type CSS; and determining, from the third information that is received via the second type CSS, a second type DCI”.


McBeath et al. US 10555282 B2 in Fig. 20 teaches primary and secondary SS and UA monitors the multiple search spaces at every subframe. In one embodiment, the primary search space is monitored first by the UA and the secondary search space is monitored if the UA cannot detect any DCI format with the same category in the primary search space. DCI formats having a similar purpose can be included in the same category. For example, DL DCI format configured with C-RNTI and DL DCI format configured with SPS-RNTI are used to schedule downlink resources, so they can be considered to be part of the same category. However, UL DCI format configured with C-RNTI is for allocating uplink resources so it would not be included in a same category as DL DCI format. In other embodiments, the primary search space is monitored first by the UA and the secondary search space is only monitored under certain conditions. For example, in some embodiments, the secondary search space is only monitored if the primary search space includes an instruction to monitor the secondary search space. In other embodiments, the secondary search space is not monitored if the UE detects any valid DCI format in the primary search space. However, the prior art fails to teach the claim limitation cited above.


Xue et al. US 20150131599 in para. [0207] and FIG. 6 teaches a macro cell transmits second scheduling information on a physical resource corresponding to the CSS in the predefined subframe, wherein the second downlink control information is used for scheduling a SIB1 of the macro cell, and the second downlink control information indicates a PDSCH comprising the SIB1 of the macro cell; but in the pico (Pico) cell, the first downlink control information is not only transmitted on the physical resource corresponding to the CSS, but also transmitted on the physical resource corresponding to extended CSS, and the first downlink control information indicates the PDSCH comprising the SIB1 of the pico cell. For simplicity, various physical resources in FIG. 6 are separated from each other. It should be understood that, the physical resource corresponding to the CSS in the PDCCH of the macro cell and the physical resource corresponding to the CSS in the PDCCH of the pico cell may partially overlap, and the physical resource corresponding to the CSS in the PDCCH of the macro cell and the physical resource corresponding to the extended CSS in the PDCCH of the pico cell may also partially overlap. However, the prior art fails to teach the claim limitation cited above.

Liao et al. US20130250880A1 in para. [0036] and FIG. 5 teaches a third example of search space configuration for ePDCCH. FIG. 5 illustrates a different alternative as compared to FIG. 4. In the example of FIG. 5, PRB pairs for the distributed radio resources of ePDCCHs are further partitioned into two subset, PRB pairs #1 and #3 are allocated for common search space and PRB pair #5 is allocated for UE-specific search space. Inter-PRB-pair interleaving is carried out separately over these two subsets of PRB pairs. Interleaved radio resources over PRB pairs #1 and #3 form CSS 511, while interleaved radio resources over PRB pair #5 form UESS 512. While this approach provides less frequency diversity because of separately performed interleaving, it reduces signaling overhead because UESS 512 is independent from CSS 511 and thus can be configured to a specific UE (e.g., UE#0 and UE#1). However, the prior art fails to teach the claim limitation cited above.

Horiuchi et al. US20170207887A1 in para. [0019] teaches “localized allocation” which allocates ePDCCHs collectively at positions close to each other on the frequency band, and “distributed allocation” which allocates the ePDCCHs by distributing ePDCCHs on the frequency band have been studied as allocation methods for ePDCCHs (for example, see FIG. 4). The localized allocation is an allocation method for obtaining a 

Nakashima et al. US20140341145A1 in para. [0106] and FIG. 17 teaches the configuration of regions where a second PDCCH is possibly mapped in the communication system 1 according to the embodiment of the present invention (hereinafter referred to as second PDCCH regions to simplify the description). The base station apparatus 3 is capable of configuring (setting, mapping) a plurality of second PDCCH regions (second PDCCH region 1, second PDCCH region 2, and second PDCCH region 3) in a downlink system band. One second PDCCH region is made up of one or more DL PRB pairs. In a case where one second PDCCH region is made up of a plurality of DL PRB pairs, the second PDCCH region may be made up of DL PRB pairs that are distributed in the frequency domain or DL PRB pairs that are contiguous in the frequency domain. However, the prior art fails to teach the claim limitation cited above.

Nakashima et al. US20180077700A1 in para. [0169] teaches mobile station apparatus 5 in which a plurality of second PDCCH regions are configured, a plurality of search spaces (first search space, second search space). However, the prior art fails to teach the claim limitation cited above.

Horiuchi et al. US 20160374063 A1 in para. [0091] teaches a plurality of ePDCCH candidates using one of single antenna port transmission and transmission diversity using multiple antenna ports in accordance with the aggregation level configured for each of the plurality of ePDCCH candidates constituting search spaces in ePDCCH. However, the prior art fails to teach the claim limitation cited above. 

Nogami et al. US 20150131605 A1 in para. [0016] teaches the base station retains first information that specifies a first starting position which is a starting position of OFDM symbols in which an enhanced physical downlink control channel in a common search space is mapped, and second information that specifies a second starting position which is a starting position of OFDM symbols that is configured independently of the first starting position of the OFDM symbols and which is the starting position of the OFDM symbols in which an enhanced physical downlink control channel in a terminal-specific search space is mapped. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-5, 7, 12, 26-32 and 38-39 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468